                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

DAMIEN ANDERSON,                                 §
                                                 §
                Plaintiff,                       § CIVIL ACTION NO. 5:17-CV-175-RWS-
                                                 § CMC
v.                                               §
                                                 §
STEPHEN MUNGER,                                  §
                                                 §
                Defendant.                       §

                                             ORDER

        The Plaintiff Damien Munger filed this civil action under 42 U.S.C. § 1983 complaining

of deprivations of his constitutional rights. This Court referred the lawsuit to the United States

Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.

       On November 28, 2017, Plaintiff was ordered to pay an initial partial filing fee of $13.80

in accordance with 28 U.S.C. § 1915(b). Docket No. 8. He received a copy of this order on

November 29, 2017. Docket No. 9. However, Plaintiff never paid the fee, and indeed, he did not

contact the Court in any way after receiving the order.

       On April 15, 2019, the Magistrate Judge issued a report recommending the lawsuit be

dismissed without prejudice for failure to prosecute. Docket No. 10. A copy of this order was

sent to Plaintiff at his last known address, but it was returned and noted Plaintiff was no longer

there. Docket No. 11.

       In filing the complaint, Plaintiff declared, “I understand if I am released or transferred, it

is my responsibility to keep the Court informed of my current mailing address and failure to do so

may result in the dismissal of this lawsuit.” Docket No. 1 at 4. The Court has no duty to locate

litigants, particularly where a litigant has been advised of his responsibility to keep a current
address with the Court. See Jones v. Heart, No. 3:13CV856-HTW-LRA, 2014 WL 1665006, at

*1 (S.D. Miss. Apr. 23, 2014) (The Court “does not locate addresses for service on behalf of

litigants in civil cases.”).

        Because no objections to the Magistrate Judge’s Report have been file, Plaintiff is not

entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, he is barred from appellate review of

the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Association, 79 F.3d

1415, 1430 (5th Cir. 1996) (en banc).

        Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the

Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v. Raddatz,

447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).
       .
It is accordingly

        ORDERED the Report of the Magistrate Judge (Docket No. 10) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED the above-styled civil action is DISMISSED WITHOUT PREJUDICE for

failure to prosecute or to obey an order of the Court. It is further

        ORDERED the statute of limitations is suspended for a period of 90 days following the

date of entry of the final judgment.

        So ORDERED and SIGNED this 8th day of July, 2019.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE

                                                 Page 2 of 2
